Title: From Thomas Jefferson to United States Senate, 17 March 1806
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States
                            
                        March 17. 1806.
                  
                        I nominate John Stephen of Maryland to be Attorney for the US. in the district of Maryland.
                        Peter A. Schenck of New York to be Surveyor for the port of New York
                         Philip De Peyster of New York to be a Consul for the US. in the island of Curaçoa
                        
                            Th: Jefferson
                            
                        
                    